Pottle, J.
This case falls within tlie well-settled rule that where the evidence is conflicting, the first grant of a new trial, though based • upon special grounds, will not be disturbed. Hughes v. Atlanta Steel Co., 9 Ga. App. 510 (71 S. E. 934); Georgia Automobile Co. v. Merchants National Bank, 10 Ga. App. 280 (73 S. E. 424); Strickland v. Brother-ton, 136 Ga. 456 (71 S. E. 774). ' Judgment affirmed.
Trover; from city court of Hall county—Judge Irwin presiding. September 25, 1912. •
B. P. Gaillard, Adams & Quillian, for plaintiffs.
William M. Johnson, for defendant.